Opinion by
Beaver, J.,
Assuming for the purposes of this case that the appellant correctly states the name of the church in Nanticoke already in existence, although not incorporated, as the St. Francis Roman Catholic Church, the name, under which the applicants in their petition seek to be incorporated, is the Polish National Catholic Church of St. Francis. Selecting from both, therefore the prominent distinguishing words, — and we have, in the one case, the St. Francis Catholic Church, and, in the other, the Catholic Church of St. Francis, — it would be a great stretch of authority on our part to declare that the court below, in refusing a charter to the organization last named, violated the discretion which vests in and rests upon the court of common pleas.
This question has been lately considered by us in Phila. Lying-In Charity v. Maternity Hospital, 29 Pa. Superior Ct. 420. It was there said that: “The similarity of name to that of another corporation having its hospital in the vicinity was a matter eminently proper for consideration by the court, to whose sound legal discretion the application was addressed.” It was further said : “ This is not because any absolute vested right of the appellees would be infringed by the appellants’ adoption of the proposed name, but because of the tendency to confusion that might result. The weight to which this matter was em titled depended to some extent upon local conditions, concern’ing which evidence was admissible in that court but which is not, and could not, be brought up for our consideration. The proceedings in the court below are free from irregularity, and, as the refusal of the application, especially in view of the exceptions filed by the appellee and the questions of fact- raised *89thereby, is an order which the court had discretionary power to make, upon due consideration of the pertinent facts and circumstances, it is not reversible, upon appeal, except for abuse of discretion.”
These remarks apply with force to the present case and are, in our opinion, decisive of it. It is not necessary to cite the authorities referred to in the case just quoted and many others of like character.
With the ecclesiastical side of this controversy, if there be an ecclesiastical side to it, we have nothing whatever to do. Whether the so-called Roman Catholic Church has the exclusive right to the name Catholic, or whether the universal creed of Christendom — “ I believe in the Holy Catholic Church”— is a protest against such an assumption need not be discussed here. This is purely a civil question. Did the court exercise sound legal discretion in reaching the conclusion that the use of these names in the same locality would occasion confusion and annoyance. We cannot say, as a matter of law, that it did not. The proceedings, therefore, being regular on their face, the decree must stand. It is affirmed.